 

Exhibit 10.1(a)

 

November 13, 2013

 

Levy Acquisition Corp. 444 North Michigan Avenue, Suite 3500 Chicago, IL 60611

 

Re:   Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Levy Acquisition Corp., a Delaware corporation (the “Company”), and
Citigroup Global Markets Inc., as representative of the several underwriters
(the “Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 15,000,000 of the Company’s units (the “Units”), each
comprised of one share of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”), and one-half of one warrant (each, a “Warrant”).
Each whole Warrant entitles the holder thereof to purchase one share of the
Common Stock at a price of $11.50 per share, subject to adjustment. The Units
shall be sold in the Public Offering pursuant to a registration statement on
Form S-1 and prospectus (the “Prospectus”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) and the Company shall
apply to have the Units listed on the Nasdaq Capital Market. Certain capitalized
terms used herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Levy Acquisition Sponsor, LLC (the “Sponsor”), each of the members
of Levy Acquisition Sponsor, LLC (each, a “Member” and collectively, the
“Members”), Steven C. Florsheim, Ari B. Levy and Lawrence F. Levy, for purposes
of paragraph 4 only, hereby agrees with the Company as follows:

 

1.  The Sponsor agrees that if the Company seeks stockholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination, it shall vote all Founder Shares and any shares acquired by it in
the Public Offering or the secondary public market in favor of such proposed
Business Combination.

 

2.  The Sponsor and the Members hereby agree that in the event that the Company
fails to consummate a Business Combination (as defined in the Underwriting
Agreement) within 21 months from the closing of the Public Offering (or 24
months from the closing of the Public Offering if the Company has executed a
letter of intent, agreement in principle or definitive agreement for an initial
Business Combination within 21 months from the closing of the Public Offering
but has not completed the initial Business Combination within such 21-month
period), or such later period approved by the Company’s stockholders in
accordance with the Company’s amended and restated certificate of incorporation,
the Sponsor and each Member shall take all reasonable steps to cause the Company
to (i) cease all operations except for the purpose of winding up, (ii) as
promptly as reasonably possible but not more than 10 business days thereafter,
redeem 100% of the Common Stock sold as part of the Units in the Public
Offering (the “Offering Shares”), at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account, including interest
not previously released to the Company to pay its franchise and income taxes
(less up to $100,000 of interest to pay dissolution expenses), divided by the
number of then outstanding public shares, which redemption will completely
extinguish Public Stockholders’ rights as stockholders (including the right to
receive further liquidation distributions, if any), subject to applicable law,
and (iii) as promptly as reasonably possible following such redemption, subject
to the approval of the Company’s remaining stockholders and the Company’s board
of directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The Sponsor and the Members agree to not propose
any amendment to the Company’s amended and restated certificate of incorporation
that would affect the substance or timing of the Company’s obligation to redeem
100% of the Offering Shares if the Company does not complete a Business
Combination within 21 months from the closing of the Public Offering (or 24
months from the closing of the Public Offering if the Company has executed a
letter of intent, agreement in principle or definitive agreement for a Business
Combination within 21 months from the closing of the Public Offering but has not
completed the Business Combination within such 21-month period), unless the
Company provides its public stockholders with the opportunity to redeem their
shares of Common Stock upon approval of any such amendment at a per share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its franchise and income taxes,
divided by the number of then outstanding public shares.

 

 

 

 

The Sponsor and each Member acknowledges that it, he or she has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
with respect to the Founder Shares. The Sponsor and each Member hereby further
waives, with respect to any shares of the Common Stock held by it, him or her,
any redemption rights it, he or she may have in connection with the consummation
of a Business Combination, including, without limitation, any such rights
available in the context of a stockholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
shares of the Common Stock (although the Sponsor and the Members shall be
entitled to redemption and liquidation rights with respect to any shares of the
Common Stock (other than the Founder Shares) it or they hold if the Company
fails to consummate a Business Combination within 21 months from the date of the
closing of the Public Offering (or 24 months from the closing of the Public
Offering if the Company has executed a letter of intent, agreement in principle
or definitive agreement for a Business Combination within 21 months from the
closing of the Public Offering but has not completed the Business Combination
within such 21-month period).

 

3.  During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, shares of
Common Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him, her or it, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any Units, shares of
Common Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him, her or it, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). If the undersigned is an officer or director of
the Company, the undersigned further agrees that the forgoing restrictions shall
be equally applicable to any issuer-directed Units that the undersigned may
purchase in the Public Offering.

 

4.  In the event of the liquidation of the Trust Account, Lawrence F. Levy (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered or products
sold to the Company or (ii) a prospective target business with which the Company
has entered into an acquisition agreement (a “Target”); provided, however, that
such indemnification of the Company by the Indemnitor shall apply only to the
extent necessary to ensure that such claims by a third party for services
rendered (other than the Company’s independent public accountants) or products
sold to the Company or a Target do not reduce the amount of funds in the Trust
Account, provided, further, that only if such third party or Target has not
executed an agreement waiving claims against and all rights to seek access to
the Trust Account whether or not such agreement is enforceable. In the event
that any such executed waiver is deemed to be unenforceable against such third
party, the Indemnitor shall not be responsible for any liability as a result of
any such third party claims. Notwithstanding any of the foregoing, such
indemnification of the Company by the Indemnitor shall not apply as to any
claims under the Company’s obligation to indemnify the Underwriters against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended. The Indemnitor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Indemnitor, the
Indemnitor notifies the Company in writing that it shall undertake such defense.

 

 

 

 

5.  To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 2,250,000 Units (as described in the
Prospectus), the Sponsor agrees that it shall return to the Company, on a pro
rata basis in accordance with the percentage of Founder Shares held by it, for
cancellation at no cost, a number of Founder Shares equal to 553,500 multiplied
by a fraction, (i) the numerator of which is 2,250,000 minus the number of Units
purchased by the Underwriters upon the exercise of their over-allotment option,
and (ii) the denominator of which is 2,250,000. The Sponsor further agrees that
to the extent that (a) the size of the Public Offering is increased or decreased
and (b) the Sponsor has either purchased or sold shares of Common Stock or an
adjustment to the number of Founder Shares has been effected by way of a stock
split, stock dividend, reverse stock split, contribution back to capital or
otherwise, in each case in connection with such increase or decrease in the size
of the Public Offering, then (A) the references to 2,500,000 in the numerator
and denominator of the formula in the immediately preceding sentence shall be
changed to a number equal to 15% of the number of shares included in the Units
issued in the Public Offering and (B) the reference to 553,500 in the formula
set forth in the immediately preceding sentence shall be adjusted to such number
of shares of the Common Stock that the Sponsor and the independent directors
would have to collectively return to the Company in order to hold an aggregate
of 20.0% of the Company’s issued and outstanding shares after the Public
Offering. In addition, the undersigned agrees that a portion of the Founder
Shares in an amount equal to 5.0% of the Company’s issued and outstanding shares
immediately after the Public Offering (the “Founder Earnout Shares”), shall be
returned to the Company by the holders thereof, including the undersigned, as
applicable, for cancellation, on a pro rata basis, at no cost on the on the
fifth anniversary of the completion of a Business Combination unless following
such Business Combination the last sales price of the Company’s common stock
equals or exceeds $13.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period or the Company completes a liquidation,
merger, stock exchange or other similar transaction that results in all of its
stockholders having the right to exchange their shares of common stock for
consideration in cash, securities or other property which equals or exceeds
$13.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like).

  

6.  (a) The Sponsor and each Member hereby agrees not to participate in the
formation of, or become an officer or director of, any other blank check company
until the Company has entered into a definitive agreement with respect to a
Business Combination or the Company has failed to complete a Business
Combination within 24 months after the closing of the Public Offering.

 

(b) Each of the Sponsor and each Member hereby agrees and acknowledges that: (i)
each of the Underwriters and the Company would be irreparably injured in the
event of a breach by such Sponsor or Member of his, her or its obligations under
paragraph 6(a), (ii) monetary damages may not be an adequate remedy for such
breach and (iii) the non-breaching party shall be entitled to injunctive relief,
in addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7. (a) On the date of the Prospectus, the Founder Shares will be placed into an
escrow account maintained in New York, New York by Continental Stock Transfer &
Trust Company, acting as escrow agent. Subject to certain limited exceptions,
the Sponsor agrees not to transfer, assign, sell or release the shares from
escrow until one year after the date of the consummation of a Business
Combination or earlier if, subsequent to a Business Combination, (i) the last
sale price of the Company’s common stock equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the consummation of a Business Combination or
(ii) the Company consummates a subsequent liquidation, merger, stock exchange or
other similar transaction which results in all of the Company’s stockholders
having the right to exchange their shares of common stock for cash, securities
or other property (the “Lock-up”).

 

(b) The Sponsor agrees that it shall not effectuate any Transfer of Private
Placement Warrants or Common Stock underlying such warrants, until 30 days after
the completion of a Business Combination.

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock underlying the Private Placement Warrants are permitted to (a) to the
Company’s officers or directors, any affiliates or family members of any of the
Company’s officers or directors, any Member, or any affiliates of the Sponsor or
the Members (b) in the case of an individual, by gift to a Member of one of the
members of the individual’s immediate family or to a trust, the beneficiary of
which is a member of one of the individual’s immediate family, an affiliate of
such person or to a charitable organization; (c) in the case of an individual,
by virtue of laws of descent and distribution upon death of the individual; (d)
in the case of an individual, pursuant to a qualified domestic relations order;
(e) to any descendent of Lawrence F. Levy or Carol Levy; (f) by private sales or
transfers made in connection with the consummation of a Business Combination at
prices no greater than the price at which the shares were originally purchased;
(g) by virtue of the laws of the state of Delaware or the Sponsor’s limited
liability company agreement upon dissolution of the Sponsor; (h) in the event of
the Company’s liquidation prior to the completion of a Business Combination; or
(i) in the event of completion of a liquidation, merger, stock exchange or other
similar transaction which results in all of the Company’s stockholders having
the right to exchange their shares of Common Stock for cash, securities or other
property subsequent to the completion of a Business Combination; provided,
however, that in the case of clauses (a) through (g) these permitted transferees
must enter into a written agreement agreeing to be bound by these transfer
restrictions.

 

 

 

 

8.  Each Member’s biographical information furnished to the Company that is
included in the Prospectus is true and accurate in all respects and does not
omit any material information with respect to such Member’s background. The
Member’s questionnaire furnished to the Company is true and accurate in all
respects. Each Member represents and warrants that: such Member is not subject
to or a respondent in any legal action for, any injunction, cease-and-desist
order or order or stipulation to desist or refrain from any act or practice
relating to the offering of securities in any jurisdiction; such Member has
never been convicted of, or pleaded guilty to, any crime (i) involving fraud,
(ii) relating to any financial transaction or handling of funds of another
person, or (iii) pertaining to any dealings in any securities and such Member is
not currently a defendant in any such criminal proceeding; and neither such
Member nor the Sponsor has ever been suspended or expelled from membership in
any securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

9.  Except as disclosed in the Prospectus, neither the Sponsor nor any affiliate
of the Sponsor, nor any director or officer of the Company, shall receive any
finder’s fee, reimbursement, consulting fee, monies in respect of any repayment
of a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is), other
than the following: repayment of a loan of up to $200,000 made to the Company by
the Sponsor, pursuant to a Promissory Note dated August 5, 2013; payment of an
aggregate of $10,000 per month to Levy Family Partners, LLC, for office space,
secretarial and administrative services and $15,000 per month for reimbursement
of compensation paid to employees devoting time to the Company, including
certain officers who work on the Company’s behalf, pursuant to an Amended and
Restated Administrative Support Agreement, dated October 4, 2013; reimbursement
for any reasonable out-of-pocket expenses related to identifying, investigating
and consummating an initial Business Combination, so long as no proceeds of the
Public Offering held in the Trust Account may be applied to the payment of such
expenses prior to the consummation of a Business Combination; and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor or an affiliate of the Sponsor or certain of the
Company’s officers and directors to finance transaction costs in connection with
an intended initial Business Combination, provided, that, if the Company does
not consummate an initial Business Combination, a portion of the working capital
held outside the Trust Account may be used by the Company to repay such loaned
amounts so long as no proceeds from the Trust Account are used for such
repayment.

 

10.  The Sponsor has full right and power, without violating any agreement to
which it is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and each Member hereby consents to being named in the
Prospectus as an officer and/or director of the Company, as applicable.

 

11.  As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Founder Shares” shall mean the shares of the Common Stock of the Company held
by the Sponsor and the Company’s independent directors prior to the consummation
of the Public Offering; (iii) “Private Placement Warrants ” shall mean the
Warrants to purchase 4,750,000 shares of Common Stock (or up to 5,200,000 shares
of Common Stock if the Underwriter’s over-allotment option is exercised in full,
that are acquired by the Sponsor for an aggregate purchase price of $4.75
million (or $5.2 million if the Underwriter’s over-allotment option is exercised
in full), or $1.00 per Warrant, in a private placement that shall occur
simultaneously with the consummation of the Public Offering; (iv) “Public
Stockholders” shall mean the holders of securities issued in the Public
Offering; (v) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; and (vi) “Transfer”
shall mean the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 

 

 

 

12.  This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13.  No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor, each of the Members and each of their respective successors, heirs
and assigns.

 

14.  This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

15.  Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

16.  This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up or (ii) the liquidation of the Company; provided, however, that
this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by December 31,
2013, provided further that paragraph 4 of this Letter Agreement shall survive
such liquidation.

 

[Signature page follows]

 

 

 

 

  Sincerely,         LEVY ACQUISITION SPONSOR, LLC         By:     /s/ Ari B.
Levy     Name: Ari B. Levy     Title:  President         By: /s/ Lawrence F.
Levy         By:     /s/ Ari B. Levy     Ari B. Levy         By: /s/ Steven C.
Florsheim     Steven C. Florsheim         By: /s/ Ari B. Levy     Levy Family
Partners, LLC     By: Ari B. Levy     Title: Manager

 

  By:  /s/ Claire P. Murphy     Claire P. Murphy, as trustee of the Steven    
Florsheim 2003 Investment Trust

 

  By:  /s/ Claire P. Murphy     Claire P. Murphy, as trustee of the Ari     Levy
2003 Investment Trust

 

  By:  /s/ Claire P. Murphy     Claire P. Murphy, as trustee of the Andrew    
Florsheim 2003 Investment Trust

 

  By:  /s/ Claire P. Murphy     Claire P. Murphy, as trustee of the Robert    
Florsheim 2003 Investment Trust

 

  By:  /s/ Michael Wallach     Michael Wallach

 

  By:  /s/ Sophia Stratton     Sophia Stratton

 

  By:  /s/ Claire Murphy     Claire Murphy

 

  By:  /s/ Tim Won     Tim Won         By:  /s/ Adam Cummis     Adam Cummis

 

 

 

 

  By:  /s/ Andrew Feldman     Andrew Feldman

 

Acknowledged and Agreed:         LEVY ACQUISITION CORP.         By:    /s/ Ari
Levy     Name: Ari Levy     Title:  President and Chief Investment Officer  

 

 

 

